DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 on 7/1/2022 is acknowledged. Claims 94-113 are pending. Claims. Claims 111-112 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 94-110 and 113 are the subject of the present Official action.

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application PRO 62/324,024, PRO 62/382,522, PCT/IB2017/000577 and CON of 16/094,408 filed on 4/18/2016, 9/1/2016, 12/2/2016, 4/18/2017 and 10/17/2018, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 4/18/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 was received.  The submission was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 94-110 and 113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 94 and 95 describe a method comprising introducing RNPs into a human cell to affect a DSB near the BCL11A gene, wherein the weight ratio of the plurality of sgRNAs to the plurality of Cas9 endonuclease proteins is 1:1. Claims 94 and 95 recite that the sgRNA comprises the nucleic acid sequence of SEQ ID NO: 71,959. However, the term “comprising” is open-ended and allows for additional, unrecited elements in the claims. MPEP 211.03 specifically sets forth that the transitional term “comprising”, which is synonymous with “including”, “containing” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
The instant specification discloses that the extension sequence of the sgRNA may be as long as 7000 or more nucleotides (Instant spec, para 296) and the spacer sequence that hybridizes to the target sequence may be as many as 80 nucleotides (Instant spec, para 302). 
SEQ ID NO: 71,959 is disclosed for being 100 nucleotides in length, which corresponds to 32 kDa (100 nucleotides x 322 Da = 32,200 Da). However, as evidenced by the recitation of “comprising” and disclosure of the specification, the breadth of the claimed sgRNA may be 70x, 80x or greater in length than the sgRNA consisting of the nucleotide sequence of SEQ ID NO: 71,959.
The number of required sgRNA molecules will vary, depending upon the nucleotide length and corresponding weight. 
Those of ordinary skill in the art recognize that Cas9 is about 1370 amino acids in length, which is equivalent to 150 kDa (1370aa x 110 Da = 150 kDa). 
Thus, for a 1:1 weight ratio, for one Cas9 molecule (150 kDa) there is to be at least 5 sgRNA molecules (150 kDa/32 kDa = 5). 
However, should the sgRNA be as large as 7000 nucleotides in length, as disclosed in the specification, then the claim is requiring at least 15 Cas9 molecules (15 x 150 kDa = 2250 kDa) for one sgRNA (7000 nucleotides x 320 Da = 2240 kDa). 
The recitation of claims 94 and 95 implies a genus of undisclosed nucleic acids, as well as structurally diverse Cas9 variants, thereby rendering the claimed weight ratio of claims 94 and 95 indefinite. A claim may be rendered indefinite by reference to an object that is variable, see MPEP 2173.05(b). 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and therefore does not serve the notice function required by 35 USC 112(b) by providing clear warning to others as to what constitutes infringement of the patent. 

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 94-110 and 113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The genus of a “plurality of sgRNAs” and “plurality of Cas9 endonuclease proteins”, wherein the weight ratio is 1:1, refers to a genus that is considered extraordinarily broad. It is thought to encompass a genus of numerous undisclosed nucleic acids as well as structurally diverse Cas9 variants. The claims are considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language “wherein the weight ratio of the plurality of sgRNAs to the plurality of Cas9 endonuclease proteins is 1:1”. The weight ratio limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided.
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification reasonably embraces a method for introducing a DSB near the BCL11A gene in a population of human cells using a population of RNPs. However, neither the claims nor the specification discloses how to necessarily and predictably arrive at the final weight ratio of sgRNA to Cas9 endonuclease that is 1:1. 
Furthermore, those of ordinary skill in the art recognize that Cas9 is about 1370 amino acids in length, which is equivalent to 150 kDa (1370aa x 110 Da = 150 kDa). The claimed sgRNA having the nucleotide sequence of SEQ ID NO: 17,959 is 100 nucleotides in length, which is equivalent to 32 kDa (100 nucleotides x 322 Da = 32,200 Da). 
However, the term “comprising” is open-ended and allows for additional, unrecited elements in the claims. MPEP 211.03 specifically sets forth that the transitional term “comprising”, which is synonymous with “including”, “containing” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
The instant specification discloses that the extension sequence of the sgRNA may be as long as 7000 or more nucleotides (Instant spec, para 296) and the spacer sequence that hybridizes to the target sequence may be as many as 80 nucleotides (Instant spec, para 302). 
SEQ ID NO: 71,959 is disclosed for being 100 nucleotides in length, which corresponds to 32 kDa (100 nucleotides x 322 Da = 32,200 Da). However, as evidenced by the recitation of “comprising” and disclosure of the specification, the breadth of the claimed sgRNA may be 70x, 80x or greater in length than the sgRNA consisting of the nucleotide sequence of SEQ ID NO: 71,959.
Neither the prior art nor the instant specification discloses how to achieve a 1:1 weight ratio of such differently sized and weighted structures. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the limitation “wherein the weight ratio of the plurality of sgRNAs to the plurality of Cas9 endonuclease proteins is 1:1”, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims to not meet the requirements for written description under 35 USC 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 94-104, 107-110 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Canver et al. "BCL11A enhancer dissection by Cas9-mediated in situ saturating mutagenesis." Nature 527.7577 (2015): 192-197 (hereinafter Canver, cited in applicants IDS) in view of Bauer et al. US 2018/0119138, priority date 5/8/2015 (hereinafter Bauer, cited in applicants IDS), Zhang et al US 2016/0168594, priority date 6/17/2013 (hereinafter Zhang, cited in applicants IDS) and Hendel et al. "Chemically modified guide RNAs enhance CRISPR-Cas genome editing in human primary cells." Nature biotechnology 33.9 (2015): 985-989 (hereinafter Hendel, cited in applicants IDS). 
Bauer describes an ex vivo method for treating a patient with a hemoglobinopathy comprising isolating primary human CD34+ HSPCs from a patient and editing the BCL11A gene using CRISPR-Cas9 followed by transplanting the edited cells back into the patient (Bauer, para 243, 249, 312, 365). Bauer provides embodiments using Cas9 endonuclease proteins from Streptococcus pyogenes (Bauer, para 11, 12, 128). Bauer describes treating hemoglobinopathies such as sickle cell anemia and beta thalassemia among others, corresponding to the limitations described in claim 109-110 (Bauer, para 202, 294). 
Canver (a co-author of Bauer) similarly describes a method for introducing RNPs into a human cell to affect a DSB near the BCL11A gene using CRSPR-Cas9 genome editing (Canver, abstract and discussion para 1). Canver describes a sgRNA directed to the +58 enhancer of BCL11A whose target site comprises the GATA-1 motif (Canver, Fig 4; sgRNA 1617, sequence underlined by Examiner as shown below). This is the same enhancer site which is targeted by sgRNA comprising the nucleic acid sequence of SEQ ID NO: 71,959. Canver does not expressly describe the nucleotide sequence of the entire sgRNA 1617 molecule nor the specific sequence of the crRNA portion of sgRNA 1617 that directs cleavage to the GATA-1 motif in the BCL11A +58 enhancer motif. 
Bauer further describes the corresponding nucleotide sequence of the crRNA portion of the 1617 sgRNA described by Canver which is directed to the +58 enhancer region of BCL11A (Bauer, Table 7; SEQ ID NO: 37), which is 100% identical to the corresponding crRNA portion of instantly claimed SEQ ID NO: 71,959, to wit,
71,959 crRNA = cuaacaguugcuuuuaucac
1617 crRNA = ctaacagttgcttttatcac
Neither Canver nor Bauer expressly describe the tracrRNA portion of the sgRNA comprising nucleotides 21-100 of SEQ ID NO: 71,959. However, both Canver and Bauer disclose that the crRNAs were inserted into Addgene plasmid ID 52963 lentiGuide-Puro expression vector (Canver pg 198 methods col 1; Bauer para 305), whereby the Addgene plasmid ID 52963 lentiGuide-Puro expression vector nucleotide sequence (nucleotides 293-2370; upper lines) evicences that the gRNA scaffold comprises tracrRNA portion of the sgRNA of instantly recited SEQ ID NO: 71,959 (lower lines), that is 100% identical to the tracr nucleotides 21-100 of SEQ ID NO: 71,959 as shown below: 

    PNG
    media_image1.png
    145
    646
    media_image1.png
    Greyscale

Furthermore, prior to the effective filing date of the instantly claimed invention, Zhang disclosed a plurality of sgRNA molecules comprising a tracr nucleotide sequence that is 100% identical to the tracr nucleotides 21-100 of SEQ ID NO: 71,959 (as illustrated in Fig 16A, score search results below). Zhang describes one or more Cas9 endonucleases each comprising one or more nuclear localization signals (NLSs) at the N-terminus, the C-terminus, or both including a SV40 NLS, corresponding to the limitations descried in claims 96, 97, 100 and 104 (Zhang, Fig 8, 16A, 34 and para 11, 42, 303). Thus, it would have been prima facie obvious to one of ordinary skill in the art to simply substitute the different crRNA sequence in an sgRNA molecule that uses the same tracrRNA nucleotide sequence. 


    PNG
    media_image2.png
    215
    955
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to substitute a first tracrRNA nucleotide sequence with a second tracrRNA nucleotide sequence as disclosed by Zhang to create a synthetic sgRNA molecule with a reasonable expectation of success. One of ordinary skill would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results. For instance, MPEP 2144.07 states that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitutions obvious. In re Fout, 675 F.2d 297, 213 USP! 532 (CCPA 1982), see MPEP 2144.06. An artisan would be motivated to substitute a first tracrRNA nucleotide sequence with a second tracrRNA nucleotide sequence, as disclosed by Zhang in a synthetic sgRNA molecule because Zhang clearly disclosed that synthetic sgRNAs may comprise the same tracrRNA nucleotide sequence while varying the crRNA portion of the sgRNA which targets the CRISPR/Cas9 complex to the artisan’s desired target site in the genome. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the crRNA of Canver and Bauer with the tracrRNA of Zhang, thereby generating a sgRNA with a reasonable expectation of success because all the claimed elements were known in the prior art. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results. An artisan would be motivated to combine the crRNA of Canver and Bauer with the tracrRNA of Zhang because Zhang clearly discloses that the instantly recited tracrRNA nucleotide sequence may be combined with an essentially unlimited genus of crRNA target sequences (Zhang, “NNNNNNNNNNNNNNNNNNNN” as shown in Fig 16A) to generate the artisan’s desired sgRNA. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose, see MPEP 2144. The rationale to modify or combine prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles or legal precedence established by case law, see MPEP 2144.
With respect to the limitation whereby the Cas9 and sgRNA are introduced into the HSPCs as a ribonucleoprotein complex via electroporation, Hendel teaches that the chemically modified sgRNAs are pre-complexed with the Cas9 endonucleases, thus forming a ribonucleoprotein complexes (RNPs) prior to the step of delivering the RNPs to the target host cells (Hendel, pg 987 col 2). Hendel describes the use of electroporation to deliver the pre-complexed RNPs into human cells, corresponding to the limitations described in claim 98 (Hendel, pg 987 col 2 and Fig 1). Notably, for Cas9 RNP delivery with MS-modified sgRNA we detected significantly better on-target: off-target ratios compared to Cas9 plasmid and mRNA for all three sites, with near-background off-target activity at two of the sites (Hendel, pg 987 col 2). Thus, it would have been prima facie obvious to one of ordinary skill in the art to deliver the CRISPR-Cas9 system as RNPs to the target host cells to improve on-target editing efficiency. It would have been a matter of combining known prior art elements to yield predictable results with a reasonable expectation of success give Hendel’s findings of improved targeting efficiency.  
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the exact number of cells for implanting (e.g claim 108) and weight ratio of sgRNAs to Cas9 endonuclease proteins (e.g claims 94 and 95). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 94-104, 107-110 and 113 to have been prima facie obvious to at the time the invention was made.

Claims 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over Canver (supra), Bauer (supra), Zhang (supra) and Hendel (supra) as applied to claims 94-104, 107-110 and 113 above in further view of Flomenberg et al. "The use of AMD3100 plus G-CSF for autologous hematopoietic progenitor cell mobilization is superior to G-CSF alone." Blood 106.5 (2005): 1867-1874 (hereinafter Flomenberg, cited in applicants IDS). 
A description of Bauer, Canver, Zhang and Hendel can be found above. Neither Bauer, Canver, Zhang nor Hendel describe treating a patient with GCSF prior to the isolation step (a) or in combination with plerixafor as described in claims 105 and 106. 
Flomenberg describes the use of AMD3100 (plerixafor) in combination with GCSF when isolating HSPC for a patient. Flomenberg reports that the combined use of plerixafor with GCSF is superior to GCSF alone in mobilizing HSPC from bone marrow (Flomenberg, abstract). 
It would have been prima facie obvious to one of ordinary skill in the art to treat a patient with GCSF in combination with plerixafor prior to isolating CD34+ HSPCs from a patient. It would have been a matter of combining known prior art elements to yield predictable results with a reasonable expectation of success give Flomenberg’s findings that the combined use of plerixafor with GCSF is superior to GCSF alone in mobilizing HSPC from bone marrow. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 94-110 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 17-18, 22-26, 29-30, 32, 34-35, 41, 74 and 82 of copending Application No: 16/769,926 (US Patent Application Publication Number 2020/0384033). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The co-pending claims are drawn to a composition comprising CD34+ human hematopoietic stem cells comprising a genetic mutation produced by delivering a Cas9 endonuclease and a gRNA comprising SEQ ID NO: 1 (identical to instantly claimed SEQ ID NO: NO 71,959). The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to an identical sgRNA comprising the nucleic acid sequence of SEQ ID NO: NO 71,959 and methods to introduce DSB near BCL11A genes in a human cell. Therefore, presently claimed invention embraces the competing claims. 

Claims 94-110 and 113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 21-24, 31, 33, 46, 54, 100, 106, 111-119 and 137 copending Application No: 16/758,990 (US Patent Application Publication Number 2021/0180091). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The co-pending claims are drawn to compositions and methods involving a DSB near the BCL11A gene using a DNA endonuclease and sgRNAs. The co-pending claims would fully anticipate the instantly claimed invention, which is drawn to a similar method for introducing a DSB near the BCL11A gene using a plurality of Cas9 endonuclease proteins and sgRNAs. Therefore, the co-pending claims embrace the presently claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699